Dissenting Opinion by
Mr. Justice Musmanno:
I respectfully submit that the decision of the Majority in this case offends against the law of Pennsylvania, against the law of humanity, and against the law of natural justice. A railroad company which builds its tracks across a public thoroughfare has the *447legal duty to protect the public from the possibilities of death or serious injury which its high-speed, heavy trains can inflict upon people properly using that public thoroughfare. Until the moment that the trains are actually physically on the road, that road remains the territory of the municipality in which it is located. Thus, the right of the public to use that public road, across which a railroad has thrown its tracks, is not inferior to the right of the railroad to run its trains.
The legal principles which require a traveler to stop, look and listen before entering upon a railroad crossing apply equally well to the railroad company itself. It has the duty to look and listen — and stop any train that is about to kill or maim any person legitimately on the public crossing.
The law of Pennsylvania very clearly indicates that a railroad company has the responsibility of informing the public, adequately warning the public, and taking every feasible precaution to protect that public from a train it is about to charge across a public road.
The railroad company in the case here on appeal did not measure up to that responsibility, so far as this particular case is concerned. It stood at the crossing, invited Mrs. Florence Riesberg with her one-and-a-half year old child to come onto the crossing, told her that it was all right to pass over the crossing, and then, when she was over halfway across the crossing, allowed a passenger train with its thundering, massive locomotive followed by tons of massive steel to strike down mother and child and inflict upon them injuries from which they will never totally recover as long as they live. And then, instead of requiring the railroad to pay for the damage it wrought to bone, muscle and flesh, this Court tells Mrs. Riesberg that the disaster which overcame her was all her fault.
Here are the indisputable and undisputed facts, since the Railroad did not call any witnesses at the *448trial. On the morning of July 23, 1955, Mrs. Florence Riesberg with her infant boy strapped into a hanging canvas seat at her side, drove her car southwardly on River Road in McKees Rocks to a railroad crossing known as the River Road Crossing. At this point the Borough of McKees Rocks maintains a traffic light and the Railroad also maintains signal lights. Both the borough light and the railroad lights registered red. At this point Mrs. Riesberg was in a line of three cars. When the lights changed to green, the first car started across the crossing and Mrs. Riesberg followed. The crossing is equipped on either side with the usual “gates,” they being mobile poles attached at one end to hinges so that when the track is clear of approaching or passing trains the poles are perpendicular, but when trains are about to pass, and while they are passing, the poles are lowered into a horizontal position, thus notifying the public to stay clear of the railroad tracks.
When the lights changed from red to green and Mrs. Riesberg started across the crossing these poles were upright. They remained in that posture as she moved across the crossing. There was at this time not the slightest indication that a train was approaching the crossing. A watchman employed by the railroad to inform the public by word, gesture and movement when its trains are approaching stood by, inviting Mrs. Riesberg by his silence to continue to proceed forward across the crossing.
Three railroad tracks cross River Road, one at the northern terminus of the crossing, and two at the southern terminus. When River Road reaches the southern side of the crossing it runs into Carson Street. It was Mrs. Riesberg’s intention when she passed over the crossing to turn to the left on Carson Street and proceed on her way eastwardly to Pittsburgh.
Mrs. Riesberg had traversed over one-half of the distance across the crossing, when flashing lights, and *449bells announced the coming of a train and the crossing watchman came yelling toward her. She was now on the last track at the southern extremity of the crossing and had started to make the turn to the left which would put her on Carson Street for the trip to Pittsburgh. The train was about one hundred feet away bearing down on her from the right rear. While all this was happening the gate slammed down in front of her shutting off her escape to Carson Street. In terror and agony she tried to save her baby. She tugged at the belt which fastened the child in the canvas chair. The catastrophe which she saw about to engulf her proved too much for her nerves and she “blacked out.” The train, never slackening its speed, struck the rear of the automobile and threw it around in such a manner that it then hit the train. The violence of the impact was such that Mrs. Riesberg was thrown out of the car, falling to the street bleeding from injury; the screaming baby was hurled fifteen feet to the street. The car was demolished.
Mrs. Riesberg, by herself and through her husband, brought actions in trespass against the railroad company.* At the trial, the trial judge entered a nonsuit against Mrs. Riesberg, asserting that she was guilty of contributory negligence. This Court has sustained that nonsuit, and, it is to this grievous error, which I believe this Court is committing in affirming that non-suit, that I address this dissenting opinion.
There can be no doubt whatsoever that the circumstances of the accident were such that a jury could find the railroad company negligent. In fact, the Majority has ordered a new trial in behalf of the child because “there is evidence upon which a jury could reasonably conclude that the Railroad was negligent.” But *450the Majority holds that Mrs. Riesberg is not entitled to recover for her injuries and Mr. Riesberg is not entitled to reimbursement for expenses to which he has been subjected and will continue to be subjected to, in caring for the hurts and disablements of his wife and child. There can be no recovery for these losses, the Majority says, because of one word uttered by Mrs. Riesberg during the trial, the word being “No.”
In the cross-examination of Mrs. Riesberg, the defendant’s counsel asked her: “Now, Mrs. Riesberg, when you were proceeding across the crossing, that is, using this jury rail here again as the crossing, as you were coming up River Road and the car in front of you had the green light and you started, and at any time while you were going across the crossing, across the first track, across the intervening space, at any time did you look to your right to see if there were trains coming?” Mrs. Riesberg’s answer was “No.”
The lower court held, and this Court has affirmed, that that No spelled doom to her cause of action. I don’t think so. Nor does the law as spoken by this Court in the past justify so Draconian a judgment. Nor does a fair-minded concept of justice accept such a conclusion.
There is something inherently unacceptable to a sense of true justice about a court excusing a railroad company which invites a mother with her child in an automobile to come onto a crossing, assures her that she is safe, makes that assurance almost positive by displaying green lights, displaying gates in a vertical, “go-ahead” position, displaying a watchman who observes her crossing and in no way suggests there could be danger, fails to ring bells and flash warning lights until she has proceeded so far into the crossing that she cannot withdraw, and then allows a passenger train, which does not decrease its tremendous velocity, to smash into the car, inflicting horrible injuries, and *451then refuses to allow her any compensation, simply because when she was asked if she looked to the right she said No, when every device of the railroad, every employee of the railroad involved in the accident told her and kept telling her: Go ahead!
The Majority Opinion says that if Mrs. Riesberg, while passing over the crossing had looked to the right, she would have “had a view of at least fifteen hundred to two thousand feet in the direction from which the train was approaching.” What the Majority is suggesting is impossible in the circumstances without immeasurably magnifying the danger to the motorist. In the first place the distance of view of 1500 to 2000 feet to which the Majority refers is only possible to one who stands in the middle of the crossing, faces directly toward the west and unimpededly unleashes his vision to its fullest extent. But it is elementary that a person driving a car in a southwardly direction cannot look wholly to the west without swivelling his head 90 degrees, and, if he does that, he can no longer see where he is going and what is happening in front of the car. If, while in the process of devouring the panorama on the right, the motorist runs into something ahead, he indeed will be guilty of contributory negligence. The person who is driving prudently, if he casts a glance to his right, can only get a short angular view, not the impossible 1500-2000 feet that the Majority mentions.
Moreover, there is not the slightest bit of evidence in the case that even if Mrs. Riesberg had looked to the right, considering her limited angular view, she could have seen the train in time to avoid the collision because it is not controverted that the train did not reduce its speed until after it had struck the car.
And then, since Mrs. Riesberg’s destination was Pittsburgh, which was to her left, she had to be concerned about turning to the left. River Road, after traversing the crossing, hits a dead end, running di*452reetly, as already stated, into Carson Street. Mrs. Riesberg had to be concerned about automobiles coming from the left on Carson Street, the street into which she would turn from the crossing. Mrs. Riesberg also had to be concerned about trains coming from Pittsburgh, which would also be coming from her left. The Majority Opinion says that Mrs. Riesberg “did not look in either direction” (emphasis supplied) until “she was alerted to look to the right.” There is no testimony in the entire record that she did not look to the left. The whole burden of the cross-examination was as to whether the plaintiff had looked to her right.
The Majority Opinion states the usual rule, namely, “In passing upon these appeals we bear in mind the well settled rule that we view the testimony and all reasonable inferences arising therefrom in the light most favorable to Riesbergs.”
I will now show that in applying that rule the Majority must have worked in a very dim light, so far as the testimony and inferences “favorable to Riesbergs” is concerned. The Majority Opinion argues: “Riesbergs contend that when the Carson Street gate was lowered, Mrs. Riesberg was trapped and that she is thereby, in some manner, relieved of any negligence on her part. The record indicates that this gate was a half-gate which extended only halfway across the River Road crossing and blocked only such traffic as would be proceeding to cross the tracks in a northerly direction. Sad Mrs. Riesberg been in the right and proper lane on the River Road crossing instead of in the left lane the gate would have offered no impediment to the movement of the automobile. As we view this circumstance it augments, rather than relieves, Mrs. Riesberg’s negligent conduct.” (Emphasis supplied)
The “half-gate” which the Majority refers to was not a half-gate, nor was Mrs. Riesberg in the left lane. Mrs. Riesberg testified: “That gate comes further than *453just where the center line would be” “Well, it looked like my car was completely covered by the gate. It looked big.” A witness, Barton M. Bromley, testified: “I notice that the gate on the River side is much smaller than the gate on the McKees Rocks side [that is, the Carson Street side], and I would say that it overlaps the center ... I am sure that it goes across the center of the road.” (Emphasis supplied)
Michael Popko, who was in the car following Mrs. Riesberg, and who saw the accident happening was cross-examined as to whether Mrs. Riesberg was where the Majority says in its Opinion she was. Here is the testimony which the Majority says it reads in “the light most favorable to Riesbergs”: “Q. Now, as you observed Mrs. Riesberg’s car ahead of you, was it in the right lane? A. When it was crossing the railroad? Q. As it was crossing the track? A. I’d say she was in the right lane. She was in her right traffic lane when she started across the track, yes, sir.” (Emphasis supplied)
The whole theory of nonsuit in this case is based upon a proposition which has no bearing on the cause of the accident. In order properly to nonsuit on the basis of contributory negligence the evidence must show that the alleged contributory negligence contributed to the happening of the accident. The asserted contributory negligence here is that Mrs. Riesberg failed to look to the right as she crossed the tracks, but the evidence is clear that her failure to look to the right had nothing to do with the collision. It is interesting history in a narrative of the episode but it in no way figures as a factor in causing the collision between the train and the automobile.
It is self-evident that a warning to be given travelers at a railroad crossing must take place before the train actually makes its appearance. There certainly would be no point in telling motorists at a crossing, *454of the arrival of a train after the train was furiously speeding through the crossing. The warning equipment at a railroad crossing must be so synchronized as to keep travelers off the crossing before the train arrives at the crossing. In this case the evidence is crystalline clear that the warning bells did not ring, the lights did not begin to flash until after Mrs. Biesberg was on the crossing and was on her way across to the other side. Popko testified that Mrs. Biesberg had passed the watchman’s station in the crossing “when there was a lot of bells, station bells, that a train was approaching, but the light was green.” (Emphasis supplied). If Mrs. Biesberg had failed to look before she started across the crossing, the subject of contributory negligence would be in the case, but if she had looked when the train was practically on top of her, her looking could not have averted the accident.
In the case of Ulmer v. Hamilton, 383 Pa. 398, the plaintiff was struck by the defendant while crossing a street and recovered a verdict. The defendant urged judgment n.o.v. because the plaintiff failed to look to his right before crossing the street. In view of the fact that the collision occurred after the plaintiff had reached the half-way mark, across the street, we held that in the circumstances of the case it didn’t matter whether he looked or not because he was hit when the motorist changed his course and came over to his wrong side of the street. “When Mr. Ulmer [the plaintiff] started across the street the defendant’s car was in no more threatening position than it was when Mr. Ulmer reached the center of the street. When the plaintiff arrived at the center of the highway, the defendant’s car was in a posture of innocuous irrelevancy . . . Without warning and without reason the defendant’s car then headed for the center of the highway ... It was for the jury, and not for the Court, to determine . . . whether the plaintiff in any negligent manner contributed to the happening of the accident.”
*455In the case at bar, it was for the jury to determine whether Mrs. Riesberg’s failure to look to the right “in any negligent manner contributed to the happening of the accident.” When Mrs. Riesberg started across the crossing, there was no reason to fear a railroad train because none was in sight, nor did those charged with giving warning offer any warning that a train might even be approaching the crossing. In these circumstances the most unfavorable conclusion which could be logically reached against the plaintiff would be that it was for the jury to determine whether her failure to look to the right “in any negligent manner contributed to the happening of the accident.”
In Goldschmidt v. Schumann, 304 Pa. 172, the wife-plaintiff was struck by an automobile as she crossed the street without looking. She said that she depended upon her husband’s looking, since he was with her. We held that it didn’t matter whether she looked or not because “if she had looked before stepping into the cartway, she would have seen only what her husband saw, defendant’s car 245 feet away on the other side of the street. In the situation as it would then have appeared to her she would not have been lacking in due care in proceeding just as both she and her husband actually did proceed; hence the failure to look could not be said to be the contributing cause of the accident, and indeed it was not the cause of it at all . . . It was not her failure to look that caused the accident, nor would her looking have prevented it; the cause was the defendant’s unlawful operation of his car.”
Applying that unimpeachable rationalization to the accident in this case, the inevitable conclusion follows that it was not the failure of Mrs. Riesberg to look which caused the collision, “the cause was the defendant’s [railroad company’s] unlawful operation of” its railroad at this point.
The nonsuit in this case is built upon straws of irrelevancy which, touched by the slightest force of logic *456and legal principles, must collapse as a house of sand can tumble from the hand of a child. I have already indicated one irrelevancy or two. There are others. The Majority Opinion makes a point of the assertion (not admitted by Mrs. Riesberg) that she did not start across as soon as the lights turned from red to green. As already stated, Mrs. Riesberg was a second car in a line of three waiting at the northern end of the crossing. The Majority Opinion says: “The forward car then proceeded to traverse the crossing and, when that car was about two-thirds across, Mrs. Riesberg started over the crossing ... It is clear beyond question that Mrs. Riesberg was guilty of contributory negligence as a matter of law under the instant circumstances. Even though the crossing gates were raised and the crossing light green in her favor, Mrs. Riesberg did not proceed to traverse the crossing until some time had elapsed and then she proceeded to traverse ...” I cannot help but wonder what the Majority means by “some time.” The phrase is so unprecise that it could mean ten seconds, ten minutes, or ten hours. But Mrs. Riesberg did not say that she waited at all. She testified: “The light turned green, and the car ahead of me started to move on. I followed it.” (Emphasis supplied).
But, assuming she did not start at the instant the lights turned green, what has that to do with the accident? Neither did the car ahead of her start forward instantaneously. Motorists at railroad crossings are well advised not to plunge ahead over railroad tracks like race horses digging their hooves into the turf at the crack of the pistol shot. There is always bound to be some danger involved in crossing railroad tracks and a pause of extra caution is not out of order.
However, despite all that, this pause which the Majority emphasizes, and perhaps exaggerates, had nothing whatsoever to do with the cause of the collision. *457There is no rule that one must proceed across railroad tracks at any certain speed. One does not race across the tracks with the idea of heating the train to the rendezvous with disaster. One proceeds across the tracks measuredly in order best to maintain possession of one’s faculties.
But, to come back to the Majority’s argument that Mrs. Riesberg delayed crossing. If she had been the fifth or sixth in the line of cars, instead of the second, her delay in getting onto the crossing would not have exceeded the time the Majority speaks of in her getting started to proceed across. But I must repeat that any pause in starting is irrelevant to the issue of contributory negligence. The borough traffic light was green, the railroad signal light was green, the gates were up, the watchman tacitly invited her to cross, and she started across. What happened before her automobile touched the concrete pavement of the crossing has nothing to do at all with the case because, I repeat and reiterate, that when she started across the crossing every possible device in the world of warning at railroad crossings not only told her and assured her that it was safe to cross, but beckoned and practically urged her to cross. If Mrs. Riesberg had lingered a half hour on River Road before committing herself to the crossing, such a tarrying would have had absolutely no pertinency to the issue here involved. To spend any discussion on Mrs. Riesberg’s delay in getting onto the crossing is about as relevant to the issue as discussing a delay she might have had that morning in getting her breakfast.
I said at the beginning of this dissenting opinion that the decision of the Majority is against the law of Pennsylvania. I will now proceed to cite some Pennsylvania railroad crossing cases and we will perhaps see that the law of Pennsylvania is not so devoid of humanity, so sterile of logic, and so empty of regard *458for human safety as the Majority Opinion might seem to make it. In the case of Richardson v. Pennsylvania R. R., 338 Pa. 155, Robert Richardson, aged 62, was killed at a railroad crossing in Homestead when he was struck by a railroad train. The trial court entered a compulsory nonsuit on the basis that the decedent failed to look or, looking, failed to take heed that the train which struck him was “at least two hundred feet away.” Richardson had completed his traversing of the crossing when the gate came down in front of him, shutting off his exit and when he stopped to get under the gate, the locomotive hit him. One witness testified that Richardson “didn’t have time to look back at the train; he was trying to get across.” The witness said further that from the time he saw Richardson cross the track he, the witness, was standing some 18 feet from the railroad and that he could see up the track “about 800 feet” in the direction from which the train came.
This Court struck off the nonsuit. Justice Maney, in writing the Opinion of the Court, could have been laying down the principles of law for the case at bar. I will italicize and bracket my observations on how those principles cover Mrs. Riesberg’s situation: “In order to hold deceased negligent as a matter of law, there would have to be facts showing either that he entered the railroad crossing at a time and place when and where he had timely warning of the oncoming train [Mrs. Riesherg had no such warning] or that if the train came into view after he had committed himself to the crossing, he failed to take prudent measures to get out of danger. [Mrs. Riesberg’s first consideration was to save her baby.] There is no evidence in this record that the deceased saw the train approaching before he committed himself to the crossing. [Nor is there any evidence Mrs. Riesherg saw the train approaching before she committed herself to the crossing.] The fact that the gates were up was some indi*459cation that he could safely start across although this court has held that while open safety gates intimate that no train is approaching, they do not relieve one about to cross a railroad from the duty of exercising due care. [In addition to the open gates, Mrs. Riesberg had the extra assurance of green lights and the watchman that no train was approaching.] The deceased cannot be adjudged guilty of negligence because he did not escape from his position of danger, for he apparently would have done so had the gates not descended in his pathway. [Mrs. Riesberg would have been on her way safely had the Carson Street gate not come down in front of her car.]”
Appellate judges reflect, weigh, calculate, hypothesize and decide in the cool comfort of their chambers but the principals involved in cases they are considering often have had to make their decision in the hot arena of rapidly moving and crushing forces. Split seconds often determine life and death in railroad crossing cases. Justice Maxey, therefore, spoke wisely, humanely, and in the best traditions of understanding and comprehending jurisprudence when he said in the Richardson case: “In deciding whether or not an individual has failed to exercise ordinary care for his own safety* regard must be had to the exigencies of the situation in which he found himself. The law holds men to prudence of conduct but not to infallibility of judgment. In passing upon prudence of conduct, the attendant circumstances are important factors. No man’s foresight is required to equal his critic’s hindsight.” (Emphasis supplied).
The Majority Opinion gives no indication of having weighed the fact that the plaintiff here was a woman traveling with a child of tender years and that if, at the moment when she had to make a crucial decision, terror and fright clouded her best judgment, this fact of itself is not contributory negligence as a matter of *460law. This terror would never have occurred had the railroad company properly controlled, patrolled and supervised the railroad crossing at the time the accident occurred.
Then there is the case of Sharpless v. D. L. & W. R.R. Co., 286 Pa. 439, where the plaintiff’s husband was killed at a railroad crossing upon which he entered when the safety gates were up. The defendant railroad company argued that the open gates were no guarantee that no train Avas approaching and that the decedent had the duty, in vieAV of the fog present at the occasion, to go on the tracks to ascertain Avhether a train Avas on the way. There was a verdict for the plaintiff and this Court affirmed, Justice Schaffer stating: “Every traveler on the highway had the right to rely to some extent on this safeguard Avhich the railroad company had provided and, having stopped as this unfortunate man did, could rest in the assurance that if a train was approaching, the gates would he lowered and, if they were not, that it was safe to proceed. If the rule Avere to be laid doAvn that at such a crossing as this, with the gates up, every traveler by automobile or other conveyance must alight after stopping and go ahead on foot to observe the tracks, danger would be increased instead of diminished ... We have recognized that while raised safety gates do not obviate certain precautions on the part of those approaching a crossing, such as stopping ... or other precautions . . . yet they do constitute an invitation to cross which is to he considered hy the jury in determining whether the person crossing the trades exercised proper care according to the circumstances . . . and in this day of great density of traffic where main highways crossed by railroads at grade are protected with safety gates, the traveler Avho approaching them finds them raised performs his full duty by stopping, looking and listening, and need not alight from his car *461and go forward to further observe.” (Emphasis supplied) .
In Johnson v. Director Gen. of R.R., 278 Pa. 491, the plaintiff was confronted with lowered safety gates when he arrived at the railroad crossing. They were later raised and he heard the watchman say: “Go ahead.” There were four tracks at the crossing. He traversed three of them and was hit on the fourth. He was awarded a verdict. The railroad company argued he was guilty of contributory negligence in failing to see the approaching train since the track was straight for a distance of at least a half mile. There was evidence of fog and darkness. This Court affirmed the verdict, Judge Frazer stating: “We also have the further circumstance that the safety gates, which were down at the time plaintiff approached the tracks, were raised while his truck was stopped and he invited to cross. Although plaintiff was not thereby relieved from the duty to observe reasonable care, the opening of the gates constituted an intimation that the tracks were free of approaching trains and, implied an invitation to plaintiff to proceed. While he was bound to use reasonable precaution for his safety in passing over the tracks, the raising of the gates was a fact for consideration of the jury in determining whether he exercised proper care under the circumstances .. , It was the duty of the watchman to know conditions at the crossing and the probable time of arrival of trains and, further, his position in the tower afforded him a better opportunity for observation than was offered the traveler on the highway. The latter, consequently had the right to .. . accept the invitation to cross impliedly extended by raising the gates and expressly extended by the watchman; at the same time, however, performing his duty to take reasonable precaution for his safety.” (Emphasis supplied).
*462Reading this record in the blazing light which the illumination of hundreds of cases tell us that we must read the record, namely, with all inferences favoring the person against whom a nonsuit has been rendered, I come to the conclusion that there is literally nothing in this record which justifies condemning Mrs. Riesberg guilty of contributory negligence as a matter of law. However, allowing for the violent hypothesis that there was such contributory negligence, I believe that the case was still for the jury as to whether the conduct of the railroad company in the circumstances was not such as to constitute wanton negligence. There can be no question that the locomotive crew could see the crossing from a distance of 1500 to 2000 feet since they were traveling head-on into the crossing. It is not known where the train was when Mrs. Riesberg was on the third track, but it is known that no matter where the train was, the engineer or fireman or both could see her and could possibly stop the train before reaching the automobile or at least reduce the velocity of the train enough to make the impact less violent than the one which caused the serious injuries involved.
I believe further that the railroad company could be found guilty of wanton negligence because it allowed travelers to be on the crossing, in fact invited them to enter upon the crossing, when the watchman knew, or should have known, that a train was due on the crossing within the matter of seconds. The train which injured Mrs. Riesberg and child was a passenger train and presumably was traveling on schedule. As I see it, there was no excuse on the part of those in charge of the crossing not to know that the train would pass at the time it did pass. In the case of Kasanovitch v. George, 348 Pa. 199, this Court defined wanton negligence as that negligence “which is characterized by a realization of the probability of injury to another (or *463at least where the circumstances would cause such a realization to a reasonable man) and a reckless disregard nevertheless of the consequences.” A jury could find in this case that such a reckless disregard was evident.
I would, therefore, in conclusion, remand the record to the lower Court for a trial to which Mrs. Biesberg is entitled according to the laws of Pennsylvania, the trial which she has not yet received.

 There were three suits in all, completely described in the Majority Opinion, so that there is no need on my part to describe them again.